IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


MARK CHRISTOPHER ROBERTS,

               Appellant,

 v.                                                   Case No. 5D18-95

STATE OF FLORIDA,

               Appellee.

________________________________/

Opinion filed August 31, 2018

Appeal from the Circuit Court
for Brevard County,
Robin C. Lemonidis, Judge.

James S. Purdy, Public Defender, and
Sean Kevin Gravel, Assistant Public
Defender, Daytona Beach, for Appellant.

Mark Christopher Roberts, Raiford, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Bonnie Jean Parrish,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

      In this Anders 1 appeal, we affirm the judgment and sentences. However, the order

of probation contains a scrivener’s error. Concerning count two, the trial court orally



      1   Anders v. California, 386 U.S. 738 (1967)
pronounced a sentence of 36 months in prison, followed by 24 months of probation. The

written sentence reflects that sentence, but the order of probation states, "[t]he court

hereby stays and withholds the imposition of sentence as to count . . . two and places the

defendant on probation for a period of twenty-four (24) months."

       Accordingly, we remand for the trial court to correct this scrivener’s error in the

order of probation. See King v. State, 201 So. 3d 206 (Fla. 1st DCA 2016) (affirming an

Anders appeal but remanding for the trial court to correct a scrivener’s error).


       AFFIRMED and REMANDED with instructions.


PALMER, EDWARDS and EISNAUGLE, JJ., concur.